Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 04/27/2020 is acknowledged.  Claims 1-10 are pending and under examination.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.


Claim Objections 
Claims 6-7 and 10 are objected to for the following informalities:
Claims 6-7 and 10 are objected to as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meng et al. “Meng” (Acta biochimica et biophysica Sinica, 2009, 41 (9) :737-744).
The claims are directed to an immunogenic formulation for veterinary use, comprising:
-    a viral antigen whose cellular receptor is heparan sulfate;
-    a low molecular weight (LMW) biopolymer with units of D-glucosamine and N-acetyl-D-glucosamine functionalized with thiolated or sulfated groups at 1% to 2%, wherein the antigen is microencapsulated by said biopolymer, and the formulation is for oral, intranasal or parenteral administration.
	Regarding claims 1-3, Meng discloses the effect of sulfated chitosan (a chemically modified zwitterionic polysaccharide, or ZPS) on the murine immune response (page 737, abstract). The efficacy of the sulfated chitosan as an adjuvant, as tested with bovine serum albumin (BSA) and diphtheria toxin (DT) as antigens, was demonstrated and compared with that for aluminium hydroxide (page 737, abstract).  The levels of specific anti-BSA and -DT antibodies increased significantly after vaccination with the sulfated chitosan (figure 2, page 740). It was shown that sulfated chitosan could protect mice against attack by DT (figure 5, page 742).  Meng indicates on page 738 (Materials and methods: sulfation) in that the chitosan used in 90% deacetylated and the sulfation method is indicated using
a sulfation reagent.
	Although Meng teaches sulfated chitosan, Meng does not explicitly teach that the BSA or DT bind to heparan sulfate.
	With respect to the antigen whose cellular receptor is heparan sulfate, it is known that chitin and chitosan compounds have similar structures to heparan sulfate receptors (page 10, lines 6-14), it is not inventive and considered routine and obvious to one of ordinary skill in the art that antigens which forms microparticles with chitosan as taught by Meng would have some degree of affinity with heparan sulfate in order to be able to form said microparticles.  In the absence of any unexpected effects of the combinations recited in these claims the selection defined therein (heparan sulfate) only can be seen as an arbitrary selection which does not involve an inventive step in view of Meng.  

Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meng et al. “Meng” (Acta biochimica et biophysica Sinica, 2009, 41 (9) :737-744) in view of Bucarey, S. et al. “Bucarey” (Virology Journal, 2014, 11(1):1-12..
The teachings of Meng are outlined above and incorporated herein.
Regarding claims 4, 5 and 8 Meng does not tech the antigen is from PCV2.
Bucarey, however, discloses the use of chitosan microparticles as vehicle and adjuvant for supplying antigens from the PCV2 virus as virus-like particles (VLF) in an attempt to develop an oral vaccine. It should be noted that the examples described in the present invention also describe formulations of PCV2 virus antigens including the capsid protein (see page 10 first column first full Para.). Bucarey describes the physical characteristics of the microparticles, including the size and Zeta potential thereof, and also indicates the ability thereof to induce immune cells against PCV2 in mice after oral administration of the vaccine. Mice were fed with chitosan microparticles containing PCV2 VLPs with an average size of 2.5 μm (see Abstract). Bucarey concludes that the chitosan microparticles appear to be a simple and safe 
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate an immunogenic formulation comprising a viral antigen and a low molecular weight biopolymer with sulfated groups as taught by Meng that incorporates the use of PCV2 as the viral antigen in the composition as taught by Bucarey.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge of Bucarey that the physical characteristics of the microparticles, including the size and Zeta potential thereof, and also indicates the ability thereof to induce immune cells against PCV2 in mice after oral administration of the vaccine (see Abstract and Materials and Methods).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.